Title: To Thomas Jefferson from Thomas Beale Ewell, 9 November 1805
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                  
                     G Town 9th Novr. 05—
                  
                  Dr. Ewell takes the liberty to enclose for his Excellency Mr. Jefferson a copy of Dr. Hartshorne’s inaugural Essay. Should the President not be disposed to read the whole—between the 28th and last pages he will find those experiments related which shew how destructive the Oxygenated M. acid is to animals, and the consequent danger attendent on its use, as advised by the French chemists.
               